 

SHARE PURCHASE AGREEMENT

 

THIS AGREEMENT dated June 20, 2014 is made

 

BETWEEN:-

 

1.ELIXIR GAMING TECHNOLOGIES (CAMBODIA) LIMITED, a single member Cambodian
private limited company incorporated under the laws of the Kingdom of Cambodia
under the number Co. 4497/08E on January 18, 2008, having its registered address
at 58-E5, 5th floor, The iCON Professional Building, No. 216 Norodom Blvd.,
Tonle Bassac, Chamkarmorn, Phnom Penh, Cambodia, represented by Mr. Chung Yuk
Man, a Chinese citizen, holding Passport No. H90130531, with correspondence
address at Unit 3705, 37/F., The Centrium, 60 Wyndham Street, Central, Hong Kong
(“EGT” or “Vendor”);

 

2.Mr. Ban Kea, a Cambodian citizen, holding Cambodian identity card No.
020208010, issued on 09 March 2002 and have residence address at Sleng Dey Doh
Village, Prek Taten Commune, Ponhea Leu District, Kandal Province (“Purchaser”);
and

 

3.DREAMWORLD LEISURE (PAILIN) LIMITED, a single member Cambodian private limited
company incorporated under the laws of the Kingdom of Cambodia under the number
Co.1499E/2011 on 30 June, 2011, having its registered address at 58-E5, 5th
floor, The iCON Professional Building, No. 216 Norodom Blvd., Tonle Bassac,
Chamkarmorn, Phnom Penh, Cambodia, represented by Mr. Chung Yuk Man, a Chinese
citizen, holding Passport No. H90130531, with correspondence address at Unit
3705, 37/F., The Centrium, 60 Wyndham Street, Central Hong Kong (“DWP”),

 

Hereinafter individually referred to as the “Party” and, collectively, referred
to as the “Parties”.

 

WHEREAS:-

 

(A)the Company (as herein defined) was incorporated under the laws of the
Kingdom of Cambodia and has registered share capital of KHR4,000,000 divided
into 1,000 shares of KHR4,000 each, all of which are in issue and owned by the
Vendor;

 

(B)the Vendor wishes to sell and the Purchaser wishes to buy the Sale Shares (as
herein defined) on the terms and subject to the conditions set out below;

 

(C)EGT, BSM (as defined below) and DWP entered into an Undertaking Agreement on
July 13, 2011, according to which, among other things, EGT is the sole owner of
DWP for the development, ownership and operation of Dreamworld Pailin Casino and
the ancillary businesses in Cambodia, BSM leases land to DWP, and in which BSM
would be entitled to receive profit participation, specifically equal to 20% of
the Profit Before Depreciation during the duration of the Undertaking Agreement,
if any, as that term is defined in the Undertaking Agreement. BSM and DWP also
entered into a Lease Agreement dated July 13, 2011 (“Lease Agreement”) for
leasing a land located in Phsar Prom District, Pailin Province (the “Land”) from
BSM at market rates for casino operation and the ancillary businesses thereon by
DWP;

 



1

 

 

(D)EGT, BSM, and DWP agree that the Undertaking Agreement and its subsequent
amendments (collectively, the “Undertaking Agreements”) and the Lease Agreement
shall be terminated under a separate Termination Agreement. It is also agreed in
the Termination Agreement that BSM shall permit EGT and DWP, without charge, to
occupy the Land, and the building structures that DWP invested in or erected on
the Land (the “Building Structures”) shall continue to be fully possessed and
controlled by DWP, up until Completion.

 

IT IS AGREED:-

 

1. INTERPRETATION

 

(A)In this Agreement and the Recitals hereto, unless the context otherwise
requires:-

 

“BSM” mean that particular individual person named Ms. Ban Sreymom, a Cambodian
individual, holding Cambodian identity card number 210013333 issued on 16
February 2004, residing at Outapuk Krom Village, Sangkat Toul Laveal, Khan
Pailin, Pailin Province, Kingdom of Cambodia;

 

“Consideration” means the consideration for the Sale Shares as set out in Clause
3;

 

“Company” means DWP, further details of which are contained in Schedule 1;

 

“Completion” means the completion of the sale and purchase of the Sale Shares
including fulfillment of the Conditions Precedent in accordance with the
provisions of Clause 2 and Clause 4 of this Agreement;

 

“Conditions Precedent” means those acts as described in Clause 2.2 and Clause
4.1(iii) herein which must be completed by the Purchase subsequent to signing of
this Agreement;

 

“Equipment” means the assets and equipment as provided in Schedule 4

 



2

 

 

“Excluded Assets” means all the assets of the Company other than those specified
in Schedule 4. For the avoidance of doubt, Excluded Assets include all assets
and documents as provided in Schedule 5;

 

"KHR" means Cambodia Riel;

 

“License” means the casino license issued by the Cambodian Ministry of Economy
and Finance, having license No. 132 MoEF. Ind., dated 14 March 2014, held by DWP
for operation of Dreamworld Leisure, which is also referred to within this
Agreement as Dreamworld Pailin Casino;

 

"Relevant Capacity" means for one's own account or for that of any person, firm
or company whether through the medium of any company controlled by him or her
(for which purpose there shall be aggregated with his/her shareholding or
ability to exercise control the shares held or control exercised by any person
connected with her) or as principal, director, employee, consultant or agent.

 

“Termination Agreement” means the agreement to be agreed by EGT, BSM, and DWP
for termination of the Undertaking Agreements, the Lease Agreement and other
related agreements;

 

“US$” means United States dollars;

 

“Warranties” mean representations and warranties of the Vendor as provided in
Schedule 2;

 

“Sale Shares” means 1,000 shares of KHR4,000 each, being the entire shareholding
of the Vendor in the Company, representing 100% of the existing issued share
capital of the Company;

 

“$” means United States dollars;

 

the singular includes the plural and vice versa, words importing one gender
include both genders and the neuter and references to persons include bodies
corporate or unincorporated;

 

references to statutory provisions are references to those provisions as
respectively amended or re-enacted from time to time (if and to the extent that
the provisions as amended or re-enacted are for the purposes hereof equivalent
to those provisions before such amendment or re-enactment) and shall include any
provision of which they are re-enactments (if and to the extent aforesaid) and
any subordinate legislation made under such provisions; and

 



3

 

 

a reference to a “Clause” or a “Sub-Clause” or a “Schedule” is a reference to a
Clause or a Sub-Clause of or a Schedule to this Agreement and a reference to
this Agreement includes a reference to each Schedule.

 

(B)The headings in this Agreement are for convenience only and shall not affect
its interpretation.

 

2.SALE OF THE SALE SHARES

 

2.1 On the terms and subject to the conditions of this Agreement, the Vendor
shall, as registered owner, sell or procure the sale of the Sale Shares and the
Purchaser shall buy the Sale Shares free from all rights of pre-emption,
options, liens, claims, equities, charges, encumbrances or third-party rights of
any nature and with all rights now or hereafter becoming attached or accruing
thereto.

 

2.2 Completion of this Agreement shall be conditional upon the Conditions
Precedent as explained in Clause 4.1(iii) below, including among other things
the approval of the share transfer by the Ministry of Commerce within forty-five
(45) calendar days after signing by all Parties of this Agreement and, if
applicable, approval of change in control of the License by the Ministry of
Economy and Finance within sixty (60) calendar days after signing by all Parties
of this Agreement, or in either case within such additional time as may be
agreed to by Vendor and Purchaser.

 

3.CONSIDERATION

 

3.1 The Consideration for the sale of the Sale Shares shall be the sum of FIVE
HUNDRED THOUSAND UNITED STATES DOLLARS (US$500,000.00) payable in installments
as provided in Schedule 3.

 

3.2 Upon signing of this Agreement, Purchaser shall pay the 1st installment of
the Consideration in the amount of US$100,000 by remittance to the bank
account(s) of the Vendor as provided in Schedule 6 hereto;

 

 

4.DELIVERABLES, CONDITIONS PRECEDENT AND EXCLUDED ASSETS

 

4.1 The sale and purchase of the Sale Shares shall be completed (“Completion”)
at the office of the Vendor or at such other location as the Parties may agree
to, within ten (10) business days after fulfillment of the Conditions Precedent.

 

(i)The Vendor shall deliver to the Purchaser:-

 



4

 

 

(a)evidence that the shareholder and board of directors of the Company have
passed resolutions to approve all applicable matters to approve the sale of the
Sale Shares;

 

(b)evidence of resignation of the directors of the Company, effective at
Completion; and

 

(c)all current insurance policies, current contracts and other records (not
including books and accounts of the Company), cheque books and title deeds and
evidence of ownership to all assets of the Company in Schedule 4, if any.

 

(ii)The Purchaser shall:-

 

(a)execute the instruments of transfer in respect of the Sale Shares, to include
without limitation, this Agreement and all forms and documents which are, or may
be, required by the Ministry of Commerce or any other Cambodian government
entity, in order to seek and obtain official approval of the transfer of the
Sale Shares; and

 

(b)execute such other documents as may be required by the Vendor for the
Purchaser to discharge all its obligations herein; and

 

(iii)The Purchaser shall, as Conditions Precedent to Completion:-

 

(a)Procure the approval of the share transfer by the Ministry of Commerce within
forty-five (45) calendar days after signing by all Parties of this Agreement or
within such additional time as may be agreed to by Vendor and Purchaser.;

 

(b)Within sixty (60) calendar days after signing this Agreement, or within such
additional time as may be agreed to by Vendor and Purchaser, take all actions
necessary to procure approval from the Ministry of Economy and Finance (if
required), and any other relevant government entities, of the transfer of
control of the License, and assume all responsibilities and obligations imposed
on the licensee under the License and applicable law, including without
limitation the obligation to collect and remit any and all taxes and fees
associated with, or arising from use of, the License, paying the annual renewal
fee for the License, and any other fees which may be imposed by government
authorities in relation to, or associated with, the License ownership;

 



5

 

 

(c)Execute a share pledge agreement within thirty (30) calendar days after the
execution of this Agreement, or within such additional time as may be agreed to
by Vendor and Purchaser, in such form as required by the Vendor, giving the
Vendor a security interest in the Sale Shares until such time as 100% of the
Consideration has been paid and Completion has occurred.

 

(d)Take such action and execute such documents as required by the Vendor, and as
required by applicable law, regulations, and practices of the relevant
governmental authorities to: (1) change the names of the Company and Dreamworld
Pailin Casino to new names as approved by the Vendor; and (2) change and update
the owner’s / licensee’s representative (to the Purchaser) and new names of the
Company and Dreamworld Pailin Casino for purposes of the License. The Purchaser,
at its own cost and expense, shall complete the changes and registration of the
owner’s / licensee’s representative, the new names of the Company and Dreamworld
Pailin Casino under (1) and (2) above within 3 months of the date of this
Agreement. The new name of the Company and the casino shall be subject to the
approval of the Vendor, in its sole discretion, and shall not be similar to the
current names.

 

4.2 All the Excluded Assets as at Completion are transferred to and become
properties of the Vendor on Completion. Upon request of the Vendor, Purchaser,
BSM and the Company shall execute all such deeds and documents as may be
necessary to assign and transfer the Excluded Assets to the Vendor at no
consideration and without any other cost or expense of the Vendor.   For the
avoidance of doubt, the Vendor will be entitled to continue to retain all the
Excluded Assets after Completion and to remove such assets before or after
Completion. In the event that any of the Excluded Assets remain with the Company
after Completion, the Company shall allow the Vendor and its authorized person
to enter the Land without interruption at all reasonable times as requested by
the Vendor to take possession of and remove the Excluded Assets.

 

4.3 Notwithstanding anything to the contrary contained herein, the Parties agree
that the Building Structures shall not be considered as part of the assets of
the Company (which otherwise will be treated as an inherent part of the Company
to be sold to the Purchaser) with effect from Completion.

 

4.4 Upon signing this Agreement, the Purchaser shall cause and procure BSM to
properly sign and deliver the Termination Agreement in such number of copies as
required by the Vendor and the Purchaser shall immediately cease any use of the
names and logos / trademarks of the Company and Dreamworld Pailin Casino and
other similar names and logos / trademarks in any manner, means, advertisements,
signage, internet presence, etc.

 



6

 

 

5.USE OF THE LAND AND ASSETS PRIOR TO COMPLETION

 

After the execution date of this Agreement and until Completion, BSM and
Purchaser shall permit EGT and DWP, without charge, to occupy the Land, and the
Building Structures shall continue to be fully possessed and controlled by DWP,
up until Completion.

 

6.REPRESENTATIONS AND WARRANTIES

 

6.1 The Vendor represents and warrants to the Purchaser in the terms set out in
Schedule 2 and undertakes to disclose to the Purchaser immediately anything
which comes to the knowledge of the Vendor which is inconsistent with any of the
Warranties.

 

6.2 The Purchaser shall not cause the Company to engage in or enter into any
business activities or transactions until the changes and registration of the
owner’s / licensee’s representative and the new names of the Company and
Dreamworld Pailin Casino under Sub-Clause 4.1.(iii)(d) herein to the
satisfaction of the Vendor.

 

6.3 During the period from the date of Completion until the Consideration is
fully paid, the Purchaser represents, undertakes and warrants to the Vendor that
the Purchaser shall not in any way sell, transfer (with or without
consideration) or dispose of any rights or interests in the Sale Shares or any
material assets of the Company, the Company or any of its assets or properties
to any third party, or execute or enter into any agreements, contracts or
commitments with any third party for the forgoing sale, transfer or disposals.
All consideration and money received for such sale, transfer and disposal will
be held in trust by the Purchaser for the benefits of the Vendor. If the
building constructed on the Land or any part of it is leased to any third party
before full payment of the Consideration, all the rental and consideration
received from the lease will also be held in trust by the Purchaser for the
benefit of the Vendor. The Purchaser shall promptly pay to the Vendor such
consideration, money and rental upon request by the Vendor if any payment under
Schedule 3 hereto is in default.

 

6.4 The Purchaser undertakes with the Vendor and its successors in title that he
or she will not and will procure that his/her spouse, children, related
companies, related trusts will not in any Relevant Capacity after Completion
carry on any business under the name "Dreamworld", “Entertainment Gaming”,
“Elixir Gaming” or any other name which is considered by the Vendor likely to be
confused therewith or otherwise.

 

6.5 Purchaser undertakes, represents and warrants to EGT that Purchaser must at
all times by himself/herself, and procure and ensure his/her representatives,
employees, and agents to comply with and act in accordance with all applicable
laws (including but not limited to the applicable anti-money laundering and
anti-corruption laws), regulations and instructions issued by relevant
authorities and/or the requirements concerning anti-money laundering and
anti-corruption as provided by DWP and/or EGT from time to time and must not
undertake any activities which may cause an adverse effect on any of the
business operations, financial conditions or reputation of DWP and/or EGT. EGT
is entitled to terminate this Agreement without notice in the event of breach of
this Clause 6.5.

 



7

 

 

6.6 Purchaser shall indemnify, defend, and hold harmless DWP, EGT, and their
respective officers, agents, and employees from and against any and all losses,
claims, damages and expenses (including reasonable costs of investigation and
attorneys’ fees) arising out of or resulting from the activities held, operated
or provided by Purchaser, his/her agents, employees, or subcontractors for the
period from the date of this Agreement to Completion. The indemnity provisions
set forth in this paragraph shall survive the termination of this Agreement.

 

6.7 Purchaser shall not operate any casino-related business activities under the
License until such time as the Ministry of Economy and Finance has approved the
change of control of the License such that the holder of the License is
Purchaser or a separate business entity established by Purchaser or at
Purchaser’s direction.

 

6.8 Purchaser shall not operate DWP, or conduct any operations under or through
DWP, until such time as the Ministry of Commerce has approved the transfer of
shares contemplated under this Agreement, and Purchaser has complied with all
other obligations under this Agreement.

 

7.WARRANTIES FOLLOWING COMPLETION

 

Warranties given pursuant to this Agreement shall remain in full force and
effect notwithstanding Completion.

 

8.CONFIDENTIALITY

 

Other than such disclosure as may be agreed by the Vendor in writing, and as may
be required by any relevant government authority for purposes of approval any
transaction contemplated under this Agreement, each of the Purchaser and the
Company will not make any announcements or releases or disclose any information
concerning this Agreement or the transaction herein referred to or disclose the
identity of the other parties (save disclosure to their respective professional
advisers under a duty of confidentiality). For the purpose of clarification, the
Vendor is entitled to make such disclosure and/or announcement relating to this
Agreement and the transactions contemplated herein to any third party and the
public as it thinks fit.

 

9.GENERAL

 

9.1 Purchaser hereto undertakes to EGT and DWP that he/she will do all such acts
and things and execute all such deeds and documents as may be necessary to carry
into effect or to give legal effect to the provisions of this Agreement and the
transaction hereby contemplated.

 



8

 

 

9.2 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but will not be
assignable or delegable by any Party hereto without the prior written consent of
the other Parties hereto.

 

9.3 All notices given pursuant to this Agreement shall be sent by : (a) an
internationally recognized overnight courier, in which case notice will be
deemed delivered one (1) business day after deposit with such courier; or (b)
facsimile transmission, in which case notice will be deemed delivered upon
electronic verification that transmission to the recipient was completed,
provided that notices sent by facsimile transmission on a day other than a
business day, or before 9:00 a.m. or after 5:00 p.m. recipient’s time on a
business day, shall be deemed given on the first business day following the date
of transmission; or (c) personal delivery. Address and facsimile numbers of the
parties are as follows :

 

If to EGT:

Unit C1, Koon Wah Building, No. 2 Yuen Shun Circuit,

Yuen Chau Kok, Shatin, N.T., Hong Kong

Andy Tsui

Fax: 852 2521 0660

Email: AndyTsui@egt-group.com

 

If to Purchaser:

Sleng Dey Doh Village, Prek Taten Commune,

Ponhea Leu District, Kandal Province

Ban Kea

Tel:

Email:

 

If to DWP:

Unit C1, Koon Wah Building, No. 2 Yuen Shun Circuit,

Yuen Chau Kok, Shatin, N.T., Hong Kong

Andy Tsui

Fax: 852 2521 0660

Email: AndyTsui@egt-group.com

 



9

 

 

9.4 This Agreement may be executed in any number of counterparts, all of which
when taken together shall constitute one and the same instrument binding on all
of the parties hereto. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or by email shall be as effective as delivery of
a manually executed counterpart of a signature page of this Agreement.

 

9.5 This Agreement is made in the English and Khmer language and if there is a
conflict between the two versions, the English language version shall prevail.

 

9.6 In the event that any provision of this Agreement or the application of any
provision hereof is declared to be illegal, invalid or otherwise unenforceable
by a court of competent jurisdiction, the remainder of this Agreement shall not
be affected except to the extent necessary to delete such illegal, invalid or
unenforceable provision unless the deletion of the provision held invalid shall
substantially impair the benefit of the remaining portion of this Agreement.

 

 

10.TAXES AND FEES

 

10.1 Vendor shall bear the taxes incurred as a result of the transfer of the
Sale Shares from the Vendor to the Purchaser under this Agreement as imposed by
the laws and regulations that are applicable to it.

 

10.2 Vendor shall pay the share transfer tax arising from the transaction
contemplated by this Agreement.

 

11.USE OF THE BUILDING, STRUCTURE, AND EQUIPMENT BEFORE COMPLETION

 

11.1 During the period from the date of this Agreement until Completion hereof,
Purchaser is permitted to operate such business to be approved by the Vendor and
to use the Equipment in the Building Structures. Purchaser shall be responsible
for the maintenance and repair of the Building Structures and Equipment and all
damage to and loss of the Building Structures and Equipment. Purchaser
acknowledges that the Equipment has been inspected prior to its use and hereby
agrees to accept it in the condition in which it is found by Purchaser on the
date of this Agreement. Purchaser shall provide DWP and the Vendor with the
written results of the physical inventory of the assets as required by DWP and
the Vendor, and shall replace all missing or damaged Equipment as required.

 



10

 

 

11.2 Purchaser shall indemnify, defend, and hold harmless DWP, EGT and their
respective officers, agents, and employees from and against any and all losses,
claims, damages and expenses (including reasonable costs of investigation and
attorneys’ fees) arising from the use of the Building Structures and Equipment
by anybody, including Purchaser, his/her agents, employees, or subcontractors.
The indemnity provisions set forth in this paragraph shall survive the
termination of this Agreement.

 

11.3 Upon Completion, Purchaser is deemed to have accepted the Equipment on an
“as is” basis on the date of Completion. Upon termination of this Agreement or
if Completion does not take place within sixty (60) calendar days after the date
of this Agreement or any extension as agreed by Purchaser, DWP and EGT,
Purchaser shall return and deliver to DWP the Building Structures and Equipment
in a neat and tidy condition and in good operating order (less normal wear and
tear).

 

12.ENTIRE AGREEMENT

 

This Agreement represents the entire agreement between the Parties and
supersedes any previous agreements with respect to the same subject matter,
unless otherwise specified herein.

 

13.MODIFICATIONS

 

Any modifications or amendments to this Agreement shall be effective only if
made in writing and signed by the Parties.

 

14.COSTS

 

Each Party shall bear its own costs and expenses with respect to the performance
of its respective obligations under this Agreement.

 

15.FORCE MAJEURE

 

The Parties agree to the suspension or termination of this Agreement, as the
case may be, in an event of force majeure rendering performance of obligations
of any Party under this Agreement impossible or which frustrates the purpose of
this Agreement. For the purpose of this provision, events of force majeure
include natural disasters, war, governmental actions, civil unrest, and any
other events beyond the control of the Party whose performance is rendered
impossible or which frustrates the purpose of this Agreement. Whether such event
of force majeure results in suspension or termination of this Agreement, and the
duration of any such suspension, depends on the nature, scope, duration, and
severity of such event. The Parties shall use their best efforts to meet their
obligations under this Agreement and suspension or termination pursuant to this
provision shall be as a last resort only.

 



11

 

 

16.TERMINATION

 

In the event Purchaser fails to comply with any obligation under this Agreement,
including but not limited to, timely payment of any installment of the
Consideration or execution of any document or agreement contemplated hereunder,
or timely fulfillment of any Condition Precedent, Vendor shall have the right to
immediately and unilaterally terminate this agreement except that the provisions
herein on governing law and dispute resolution shall survive termination, and in
the event of such termination, Vendor shall be under no obligation to refund any
of the Consideration, and shall have the right to seek any and all remedies
available to it, including without limitation, to retain or regain its legal
status as holder of the License, and to seek damages and recover legal fees and
costs as permitted by law.

 

17.GOVERNING LAW AND DISPUTE RESOLUTION

 

17.1 This Agreement is governed by and shall be construed in accordance with the
laws of Cambodia.

 

17.2 Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be referred
to and finally resolved by arbitration in Hong Kong in accordance with the
Arbitration Rules of the Hong Kong International Arbitration Centre for the time
being in force, which rules are deemed to be incorporated by reference in this
clause. The Tribunal shall consist of one (1) arbitrator. The language of the
arbitration shall be English.”.

 



12

 

 

SCHEDULE 1

 

The Company

 

Name : DREAMWORLD LEISURE (PAILIN)     LIMITED       Place of incorporation :
Cambodia             Registered office : 58-E5, 5th Floor,     The iCON
Professional Building,     No. 216 Norodom Blvd.,     Tonle Bassac, Chamkarmorn,
    Phnom Penh,     Cambodia       Authorised share capital : 4,000,000 Riel
divided into     1,000 shares of 4,000 Riel each       Issued and paid up share
capital : 1,000 shares of 4,000 Riel each       Directors : Mr. CHUNG Yuk Man
(Chairman)     Mr. TSUI Kin Ming (Director)       Registered Shareholders and  
  shareholdings : ELIXIR GAMING TECHNOLOGIES (CAMBODIA) LIMITED (1,000 shares)

 



13

 

 

SCHEDULE 2

 

Representations and Warranties of Vendor referred to in Clause 5

 

1.Ownership of the Sale Shares

 

The Vendor is the sole owner of the Sale Shares.

 

2.Capacity of the Vendor

 

(A)The Vendor has the requisite power and authority to enter into and perform
this Agreement.

 

(B)This Agreement constitutes a binding obligation of the Vendor.

 

3.Company structure

 

(A)The Sale Shares comprises 100% of the issued and allotted share capital of
the Company and all are fully paid up.

 

There are no agreements or commitments outstanding which call for the allotment
or issue of or accords to any person the right to call for the allotment or
issue of any shares or debentures in the Company.

 



14

 

 

SCHEDULE 3

 

PAYMENT IN INSTALLMENTS ("US$") PAYMENT DATE 1) 100,000 Upon execution of this
Agreement (the "Agreement Date"); 2) 25,000 Within one month after Agreement
Date; 3) 25,000 Within two months after Agreement Date; 4) 25,000 Within three
months after Agreement Date; 5) 25,000 Within four months after Agreement Date;
6) 25,000 Within five months after Agreement Date; 7) 25,000 Within six months
after Agreement Date; 8) 25,000 Within seven months after Agreement Date; 9)
25,000 Within eight months after Agreement Date; 10) 25,000 Within nine months
after Agreement Date; 11) 25,000 Within ten months after Agreement Date; 12)
25,000 Within eleven months after Agreement Date; 13) 25,000 Within twelve
months after Agreement Date; 14) 25,000 Within thirteen months after Agreement
Date; 15) 25,000 Within fourteen months after Agreement Date; 16) 25,000 Within
fifteen months after Agreement Date; 17) 25,000 Within sixteen months after
Agreement Date;

 



15

 

 

SCHEDULE 4

 

List of
asset of
the
Company
included
in the
transfer                 Item number Quantity       Gaming equipment 1 32 Gaming
tables 2 26 Cash float trays 3 30 Chip trays 4 40 Cash boxes 5 118 Cash boxes
(Insert) 6 220 Gaming chairs-Cream PVC fabric 7 30 Dealer chairs 8 18 Bar chairs
and black chairs 9 1 Signage and wellcome wall 10 26 VIP chairs 11 500 Card
vaults 12 35 Shoe boxes (Transparent) 13 4 Reshuffle cabinets 14 3 Cards
cabinets 15 3 Computer pit stands 16 12 Pailing stands and ropes 17 1 Wall
cabinet 18 1 Stand cabinet 19 5 Fire extinguishers and blankets 20 1 Big shuffle
table 21 3 Small Shuffle table 22 29 Baccaract Display 23 3 Bean shaped tables
25 3 Cards Cabinets 26 12 Shoe Boxes 27 1 Dice Shaker           Cage department
28 1 Trolley 29 1 Count Table 30 7 Safes

 



16

 

 

31 1 Soft count trolley           CCTV equipment 32 104 CCTV Cameras          
Restaurant Kitchen and housekeeping equipment 33 8 Dining tables 34 32 Dining
chairs 35 1 Buffet Cabinet 36 1 Charles W-Kitchen equipment 37 1 Makro-Kitchen
equipment 38 1 Coffee machine 39 1 Mixing machine 40 1 SS Stock Pot with 3 Heads
41 1 SS Exhaust Hood with Light and Filter 42 1 GI Exhaust Ducting 43 1 Gas
system 44 1 Housekeeping Equipment           Other 45 1 VIP Partition 46 1
External LED Lighting 47 1 PABX System 48 1 Signage 49 7 Lockers          
Office 50 7 Office desks 51 7 Office Chairs 52 15 Cabinets

 



17

 

 

SCHEDULE 5

 



Excluded asset list           Item No. Quantity Asset/ Documents 1 24 All
Laptops and desktops 2 11 All monitors 3 13 All printers and copiers 4 7 PC UPS
5 5 Switch ports 6 1 Small camera       7   All uniforms 8 1 Fingerprint system
9 1 Locker cabinet       10   All dishes, plates, bowls with the DW logo 11 2
Coffee machines 12   All kitchen stock       13   All playing cards 14 2 MD3 15
3 One2Sixes 16   All new gaming documents 17 1 All card shredder 18   All chips
      19 30 Slots machines 20   Speilo TITO system and related items 21   All
spare parts       22 3 Small vaults 23   All new cage documents       24 3
Shuttle vans 25 1 Avenza 26 1 Silver VIP Van 27 1 Lucky draw ticket collection
box 28   All promotion items 29   Membership system and related items 30 1
Fridge on gaming floor      

 



18

 

 

31   Card access system 32   Walkie talkie       33 5 Office chairs 34 4 10 KPA
UPS 35   All misc items in store room       36   CCTV equipment excluding
cameras (attached)       37   All maintenance tools and loose items       38  
All cash and cash equivalents in bank and cages 39   All book and records 40  
All documents and items with the Dreamworld logo 41   All items in store room
and staff quarters

 



19

 

 

SCHEDULE 6

 

Bank: ANZ Royal Bank (Cambodia) Ltd. Bank Address: 20 Kramuon Sar & Corner of
street 67, Phnom Penh, Cambodia Bank Swift Code: ANZBKHPP Bank Account: 1550996
Beneficiary Name: Elixir Gaming Technologies (Cambodia) Limited

 

OR

 

Bank: Canadia Bank Plc. Bank Address: No. 315, Ang Duong Street Corner Monivong
Blvd, Phnom Penh, Cambodia Bank Swift Code: CADIKHPP Bank Account:
(1001)001-0001957932 Beneficiary Name: Elixir Gaming Technologies (Cambodia)
Limited

 



20

 

 

IN WITNESS whereof the parties hereto have executed this Agreement the day and
year first before written.

 



SIGNED by )          )   for and on behalf of )   ELIXIR GAMING TECHNOLOGIES )
/s/ Clarence Chung (CAMBODIA) CO., LIMITED )   in the presence of:- )     )    
)               SIGNED by )     )   for and on behalf of )   DREAMWORLD LEISURE
(PAILIN) LIMITED ) /s/ Clarence Chung in the presence of:- )     )     )  

 



21

 

 

SIGNED by )         )     )   Ban Kea ) /s/ Ban Kea in the presence of:- )     )
    )  

 



22

 